UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 Commission File Number: 001-35530 BROOKFIELD RENEWABLE ENERGY PARTNERS L.P. (Translation of registrant’s name into English) 73 Front Street, 5th Floor Hamilton HM 12 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ýForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): o EXHIBIT LIST Exhibit 99.1Press Release dated March 3, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BROOKFIELD RENEWABLE ENERGY PARTNERS, L.P. by its general partner, Brookfield Renewable Partners Limited Date: March 3, 2015 By: /s/ Jane Sheere Name: Jane Sheere Title: Secretary
